EXTENSION AND WAIVER AGREEMENT

THIS EXTENSION AND WAIVER AGREEMENT (the “Agreement”), dated as of March ____,
2010, is entered into by and among Wizzard Software Corporation, a Colorado
corporation (the “Company”), and the persons identified as “Holders” on the
signature pages hereto (the “Holders”).  

WHEREAS, on December 2, 2008, the Company closed a Subscription Agreement by
which certain subscribers, including the Holders, purchased Secured Notes having
an aggregate principal amount of $1 million (the “Notes”);




WHEREAS, each of the Notes currently has a maturity date of November 1, 2010;
and




WHEREAS, the Company and each of the Holders wish to extend the Maturity Date of
the Notes as outlined herein;

 

NOW THEREFORE, for the consideration set forth below, and the mutual covenants
and other agreements contained in this Agreement, the Company and the Holders
hereby agree as follows:




1.

The Maturity Date of each of the Holders’ Notes is hereby extended to April 1,
2011.  This extension shall be null and void if the Company does not enter into
a capital raising transaction on or before April 15, 2010.  Furthermore, in the
event that no such capital raising transaction is entered into on or before
April 15, 2010, each of the Holders agrees to return all of the shares of common
stock referred to in Paragraph 3 below, and to forfeit all of its right, title
and interest in such shares.




2.  

Each of the Holders hereby permanently waives all rights of first refusal under
Paragraph 10 of the Subscription Agreement and all other rights of first refusal
and participation rights with respect to all registered offers and sales by the
Company of its securities from the date hereof through April 30, 2010;




3.

In consideration of the above-referenced Note extension and waiver, the Company,
within three business days of the date hereof, shall issue to each of the
Holders the number of “unregistered” and “restricted” shares of the Company’s
common stock indicated opposite such Holder’s name below, with each stock
certificate for such shares to bear the standard restrictive legend:




Holder

No. of Shares




Mill City Ventures, LLC

203,125




Isle Capital, LLC

121,875







4.

The Company undertakes to make a public announcement on Form 8-K describing this
Agreement not later than the fourth business day after the execution of this
Agreement.




5.

Subject to the modifications and amendments provided herein, both the
Subscription Agreement and the Notes (collectively, the “Transaction Documents”)
shall remain in full force and effect. Except as expressly set forth herein,
this Agreement shall not be deemed to be a waiver, amendment or modification of
any provisions of the Transaction Documents or of any right, power or remedy of
the Holders, or constitute a waiver of any provision of the Transaction
Documents (except to the extent herein set forth), or any other document,
instrument and/or agreement executed or delivered in connection therewith, in
each case whether arising before or after the date hereof or as a result of
performance hereunder or thereunder.  Except as set forth herein, the Holders
reserve all rights, remedies, powers, or privileges available under
the Transaction Documents, at law or otherwise.  This Agreement shall not
constitute a novation or satisfaction and accord of the Transaction Documents or
any other document, instrument and/or agreement executed or delivered in
connection therewith.








--------------------------------------------------------------------------------



6.

Each of the undersigned states that he has read the foregoing Agreement and
understands and agrees to it.




7.

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to any
other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.




IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.




“The Company”




WIZZARD SOFTWARE CORPORATION







/s/ Christopher J. Spencer 4/8/10

By: Christopher J. Spencer

Its: President







 “Holders”







MILL CITY VENTURES, LP







_/s/_____________________________

By: ___________________________

Its: Director







ISLE CAPITAL, LLC







__/s/____________________________

By: ___________________________

Its: Director












